DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Information Disclosure Statement
The Information Disclosure Statements filed on September 25, 2020, April 7, 2021, July 22, 2021, and August 2, 2021 have been considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 8, 9, 15, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gibbons et al. (U.S. Patent No. 9,418,699) in view of Bakke et al. (U.S. Patent No. 5,537,658).

Claim 1:
Gibbons et al. disclose a storage device comprising: 
a non-volatile memory including a plurality of zones, the non-volatile memory configured to sequentially store data in at least one of the plurality of zones [figs. 1-2; column 2, line 50 – column 3, line 38 – Data storage device (DSD) has zones for sequentially storing data. (“SWPs 16 can indicate locations for performing a next write in sequentially written zones on a disk of DSD 106 (e.g., disk 150 shown in FIG. 2).”)]; and 
a controller configured to [fig. 2 – controller 120], 
receive a first write command and first data from a host, the first write command including a first logical address [figs. 2, 4a; column 8, lines 60-67 – A write command including a write address is received from the host. (“In block 406, controller 120 receives a write command from host 101 via host interface 126 to write data in a target region at a physical location behind the SWP for the zone. In one implementation, the write command can indicate the physical location with a logical address (e.g., LBA) associated with the data to be written.”)],
identify a first zone of the plurality of zones based on the first logical address [fig. 3A; column 5, lines 14-25, 61-67; column 8, lines 60-67 – Zones contain a sequential set of logical addresses. The zone may be identified by the logical addresses corresponding to the read request. (“In addition, the physical locations within the zones (e.g., sectors on disk 150) can be associated with a logical address (e.g., Logical Block Address (LBA)) that follows a sequential addressing from the beginning location to the ending location of the zone. This is reflected in FIG. 3A with LBA ranges of 65 1 to 1,000 for zone 158, 1,001 to 2,000 for zone 156, and 2,001 to 3,000 for zone 154.” … “In one implementation, the write command can indicate the physical location with a logical address (e.g., LBA) associated with the data to be written.”)], 
identify an initial write pointer representing a last storage location of the first zone [figs. 1-2; column 2, line 50 – column 3, line 38; column 8, lines 60-67 – SWP is used to indicate the last write location for the zone. (“SWPs 16 can indicate locations for performing a next write in sequentially written zones on a disk of DSD 106 (e.g., disk 150 shown in FIG. 2).” … “In block 406, controller 120 receives a write command from host 101 via host interface 126 to write data in a target region at a physical location behind the SWP for the zone.”)]
transfer, to the host, information regarding the initial write pointer and information regarding the updated write pointer [column 3, lines 16-24 – Notifications or updates regarding the write operation are received from the data storage device by the host. Examiner suggests clarifying what constitutes “information regarding” as that could be any information related to the initial write pointer and updated write pointer. (“DSD driver 12 may update SWPs 16 as data is written on a disk of 20 DSD 106 based on notifications or updates received from DSD 106.”)].
However, Gibbons et al. do not specifically disclose:
the controller configured to:
compress the first data based on compression settings corresponding to the first zone, 
write the compressed first data sequentially to the first zone [figs. 1-2; column 2, line 50 – column 3, line 38 – Data is sequentially stored. (“SWPs 16 can indicate locations for performing a next write in sequentially written zones on a disk of DSD 106 (e.g., disk 150 shown in FIG. 2).”). Gibbons et al. do not specifically disclose that the data is compressed],
write the compressed first data sequentially to a next storage location from the last storage location of the first zone based on the identified write pointer [figs. 1-2; column 2, line 50 – column 3, line 38; column 8, lines 60-67 – Data is sequentially written to the next location as identified by the SWP. (“SWPs 16 can indicate locations for performing a next write in sequentially written zones on a disk of DSD 106 (e.g., disk 150 shown in FIG. 2).” … “In block 406, controller 120 receives a write command from host 101 via host interface 126 to write data in a target region at a physical location behind the SWP for the zone.”). Gibbons et al. do not specifically disclose that the data is compressed], and
update the initial write pointer in response to the writing of the compressed first data [figs. 1-2; column 2, line 50 – column 3, line 38; column 8, lines 60-67 – The SWP is updated. (“DSD driver 12 may update SWPs 16 as data is written on a disk of DSD 106 based on notifications or updates received from DSD 106.”). Gibbons et al. do not specifically disclose that the data is compressed],
In the same field of endeavor, Bakke et al. disclose:
the controller configured to:
compress the first data based on compression settings corresponding to the first zone [figs. 1, 5, 7; column 3, lines 25-28, 44-49; column 6, lines 11-17, 30-42 – Data is compressed and stored according to compression settings of the storage device. (“Data is accessed on the DASD 36 through a storage controller generally designated by 22 that compresses data when it is written to the DASD and decompresses data when it is read from the DASD.”)]
write the compressed first data sequentially to the first zone [figs. 1, 5, 7; column 3, lines 25-28, 44-49; column 6, lines 11-17, 30-42 – Data is stored. (“The controller 22 writes the host data and any required micro table updates to the device or DASD 36 as indicated at a block 708. This completes the sequence as indicated at a block 710.”). The combination provides that that sequentially written data of Gibbons et al. may be compressed.],
write the compressed first data sequentially to a next storage location from the last storage location of the first zone based on the identified write pointer [figs. 1, 5, 7; column 3, lines 25-28, 44-49; column 6, lines 11-17, 30-42 – Compressed data is stored. (“Data is accessed on the DASD 36 through a storage controller generally designated by 22 that compresses data when it is written to the DASD and decompresses data when it is read from the DASD.”)], and
update the initial write pointer in response to the writing of the compressed first data [figs. 1, 5, 7; column 3, lines 25-28, 44-49; column 6, lines 11-17, 30-42 – Compressed data is stored. (“Data is accessed on the DASD 36 through a storage controller generally designated by 22 that compresses data when it is written to the DASD and decompresses data when it is read from the DASD.”)],
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Gibbons et al. to include 

Claim 8 (as applied to claim 1 above):
Bakke et al. disclose:
wherein the controller is configured to compress the first data using a write command unit or a block unit [column 3, lines 33-41; column 4, lines 55-67 - Data is stored in compression pages. (“Each compression region SO includes multiple compression pages S2 (CP 1 to CP J). The size of the compression page 52 advantageously is selected to be equal to the system page size.” … “Physical size of compression page 52 is 1 to n physical sectors 54 (PS O - PS i) dependent on the particular compression ratio. Compression pages 52 may span compression regions 50 within a compression group 38.”)].

Claim 9:
Gibbons et al. disclose a storage system comprising: 
a host [figs. 1-2 – host 101]; 
a storage device including a non-volatile memory and controller, the non-volatile memory including a plurality of zones and configured to sequentially store data, and the controller configured to control the non-volatile memory [figs. 1-2; column 2, line 50 – column 3, line 38 – Data storage device (DSD) has a controller and zones for sequentially storing data. (“SWPs 16 can indicate locations for performing a next write in sequentially written zones on a disk of DSD 106 (e.g., disk 150 shown in FIG. 2).”)]; 
the host is configured to transfer write data and a write command including a logical address to the storage device [figs. 2, 4a; column 8, lines 60-67 – A write command including a write address is received from the host. (“In block 406, controller 120 receives a write command from host 101 via host interface 126 to write data in a target region at a physical location behind the SWP for the zone. In one implementation, the write command can indicate the physical location with a logical address (e.g., LBA) associated with the data to be written.”)]; and 
the storage device is configured to,
identify a first zone of the plurality of zones based on the logical address in response to the write command from the host [fig. 3A; column 5, lines 14-25, 61-67; column 8, lines 60-67 – Zones contain a sequential set of logical addresses. The zone may be identified by the logical addresses corresponding to the read request. (“In addition, the physical locations within the zones (e.g., sectors on disk 150) can be associated with a logical address (e.g., Logical Block Address (LBA)) that follows a sequential addressing from the beginning location to the ending location of the zone. This is reflected in FIG. 3A with LBA ranges of 65 1 to 1,000 for zone 158, 1,001 to 2,000 for zone 156, and 2,001 to 3,000 for zone 154.” … “In one implementation, the write command can indicate the physical location with a logical address (e.g., LBA) associated with the data to be written.”)],
identify an initial write pointer representing a last storage location of the first zone [figs. 1-2; column 2, line 50 – column 3, line 38; column 8, lines 60-67 – SWP is used to indicate the last write location for the zone. (“SWPs 16 can indicate locations for performing a next write in sequentially written zones on a disk of DSD 106 (e.g., disk 150 shown in FIG. 2).” … “In block 406, controller 120 receives a write command from host 101 via host interface 126 to write data in a target region at a physical location behind the SWP for the zone.”)], and
transfer, to a host, information regarding the initial write pointer and information regarding the updated write pointer [column 3, lines 16-24 – Notifications or updates regarding the write operation are received from the data storage device by the host. Examiner suggests clarifying what constitutes “information regarding” as that could be any information related to the initial write pointer and updated write pointer. (“DSD driver 12 may update SWPs 16 as data is written on a disk of 20 DSD 106 based on notifications or updates received from DSD 106.”)].
However, Gibbons et al. do not specifically disclose:
the storage device configured to,
compress the write data based on compression settings corresponding to the first zone,
write the compressed write data sequentially to a next storage location from the last storage location of the first zone based on the identified initial write pointer [figs. 1-2; column 2, line 50 – column 3, line 38; column 8, lines 60-67 – Data is sequentially written to the next location as identified by the SWP. (“SWPs 16 can indicate locations for performing a next write in sequentially written zones on a disk of DSD 106 (e.g., disk 150 shown in FIG. 2).” … “In block 406, controller 120 receives a write command from host 101 via host interface 126 to write data in a target region at a physical location behind the SWP for the zone.”). Gibbons et al. do not specifically disclose that the data is compressed], and
update the initial write pointer in response to the writing of the compressed write data [figs. 1-2; column 2, line 50 – column 3, line 38; column 8, lines 60-67 – The SWP is updated. (“DSD driver 12 may update SWPs 16 as data is written on a disk of DSD 106 based on notifications or updates received from DSD 106.”). Gibbons et al. do not specifically disclose that the data is compressed],
In the same field of endeavor, Bakke et al. disclose:
the storage device configured to,
compress the write data based on compression settings corresponding to the first zone [figs. 1, 5, 7; column 3, lines 25-28, 44-49; column 6, lines 11-17, 30-42 – Data is compressed and stored according to compression settings of the storage device. (“Data is accessed on the DASD 36 through a storage controller generally designated by 22 that compresses data when it is written to the DASD and decompresses data when it is read from the DASD.”)],
write the compressed write data sequentially to a next storage location from the last storage location of the first zone based on the identified initial write pointer [figs. 1, 5, 7; column 3, lines 25-28, 44-49; column 6, lines 11-17, 30-42 – Compressed data is stored. (“Data is accessed on the DASD 36 through a storage controller generally designated by 22 that compresses data when it is written to the DASD and decompresses data when it is read from the DASD.”)], and
update the initial write pointer in response to the writing of the compressed write data [figs. 1, 5, 7; column 3, lines 25-28, 44-49; column 6, lines 11-17, 30-42 – Compressed data is stored. (“Data is accessed on the DASD 36 through a storage controller generally designated by 22 that compresses data when it is written to the DASD and decompresses data when it is read from the DASD.”)],
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Gibbons et al. to include compressing data, as taught by Bakke et al., in order to allow more data to be stored in the same storage space.

Claim 15 (as applied to claim 9 above):
Gibbons et al. disclose wherein the host is configured to: 
manage a capacity of the first zone based on the information about the initial write pointer and the information about the updated write pointer [figs. 3A-3G; column 6, line 44 – column 7, line 3 – Moving the SWP backwards through a region invalidates data after the SWP (i.e. capacity is made available for writing). (“The movement of the SWP back to region 4 can be, for example, to modify data that was previously written in region 4. After data is written in target region 4, the writing of data in zone 156 can continue sequentially from the new position toward the end of zone 156, and write counts are accordingly updated for the affected regions by each write thereafter. As shown in FIG. 3B, the act of resetting the SWP to region 4 effectively renders data in the downstream regions (regions 5-12) obsolete, so the write counts for those regions are reset to zero (as shown) in one embodiment since any deterioration of such data is no longer of concern.”)].

Claim 16:Gibbons et al. disclose an operating method of a storage device including a non-volatile memory including a plurality of zones sequentially storing data, the operating method comprising: 
receiving, using processing circuitry, a first write command and first data from a host [figs. 2, 4a; column 8, lines 60-67 – A write command including a write address is received from the host. (“In block 406, controller 120 receives a write command from host 101 via host interface 126 to write data in a target region at a physical location behind the SWP for the zone. In one implementation, the write command can indicate the physical location with a logical address (e.g., LBA) associated with the data to be written.”)]; 
identifying, using the processing circuitry, a first zone of the plurality of zones based on a first logical address included in the first write command [fig. 3A; column 5, lines 14-25, 61-67; column 8, lines 60-67 – Zones contain a sequential set of logical addresses. The zone may be identified by the logical addresses corresponding to the read request. (“In addition, the physical locations within the zones (e.g., sectors on disk 150) can be associated with a logical address (e.g., Logical Block Address (LBA)) that follows a sequential addressing from the beginning location to the ending location of the zone. This is reflected in FIG. 3A with LBA ranges of 65 1 to 1,000 for zone 158, 1,001 to 2,000 for zone 156, and 2,001 to 3,000 for zone 154.” … “In one implementation, the write command can indicate the physical location with a logical address (e.g., LBA) associated with the data to be written.”)]; 
identifying, using the processing circuitry, an initial write pointer representing a last storage location of the first zone [figs. 1-2; column 2, line 50 – column 3, line 38; column 8, lines 60-67 – SWP is used to indicate the last write location for the zone. (“SWPs 16 can indicate locations for performing a next write in sequentially written zones on a disk of DSD 106 (e.g., disk 150 shown in FIG. 2).” … “In block 406, controller 120 receives a write command from host 101 via host interface 126 to write data in a target region at a physical location behind the SWP for the zone.”)]; and 
transferring, using the processing circuitry, information regarding the initial write pointer and information regarding the updated write pointer to the host [column 3, lines 16-24 – Notifications or updates regarding the write operation are received from the data storage device by the host. Examiner suggests clarifying what constitutes “information regarding” as that could be any information related to the initial write pointer and updated write pointer. (“DSD driver 12 may update SWPs 16 as data is written on a disk of 20 DSD 106 based on notifications or updates received from DSD 106.”)].
However, Gibbons et al. do not specifically disclose:
compressing, using the processing circuitry, the first data based on compression settings corresponding to the first zone;
writing, using the processing circuitry, the compressed first data sequentially to a next storage location from the last storage location of the first zone based on the identified initial write pointer [figs. 1-2; column 2, line 50 – column 3, line 38; column 8, lines 60-67 – Data is sequentially written to the next location as identified by the SWP. (“SWPs 16 can indicate locations for performing a next write in sequentially written zones on a disk of DSD 106 (e.g., disk 150 shown in FIG. 2).” … “In block 406, controller 120 receives a write command from host 101 via host interface 126 to write data in a target region at a physical location behind the SWP for the zone.”). Gibbons et al. do not specifically disclose that the data is compressed]
updating, using the processing circuitry, the initial write pointer in response to the writing of the compressed first data [figs. 1-2; column 2, line 50 – column 3, line 38; column 8, lines 60-67 – The SWP is updated. (“DSD driver 12 may update SWPs 16 as data is written on a disk of DSD 106 based on notifications or updates received from DSD 106.”). Gibbons et al. do not specifically disclose that the data is compressed];
In the same field of endeavor, Bakke et al. disclose:
compressing, using the processing circuitry, the first data based on compression settings corresponding to the first zone [figs. 1, 5, 7; column 3, lines 25-28, 44-49; column 6, lines 11-17, 30-42 – Data is compressed and stored according to compression settings of the storage device. (“Data is accessed on the DASD 36 through a storage controller generally designated by 22 that compresses data when it is written to the DASD and decompresses data when it is read from the DASD.”)];
writing, using the processing circuitry, the compressed first data sequentially to a next storage location from the last storage location of the first zone based on the identified initial write pointer [figs. 1, 5, 7; column 3, lines 25-28, 44-49; column 6, lines 11-17, 30-42 – Compressed data is stored. (“Data is accessed on the DASD 36 through a storage controller generally designated by 22 that compresses data when it is written to the DASD and decompresses data when it is read from the DASD.”)]; and
updating, using the processing circuitry, the initial write pointer in response to the writing of the compressed first data [figs. 1, 5, 7; column 3, lines 25-28, 44-49; column 6, lines 11-17, 30-42 – Compressed data is stored. (“Data is accessed on the DASD 36 through a storage controller generally designated by 22 that compresses data when it is written to the DASD and decompresses data when it is read from the DASD.”)];
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Gibbons et al. to include compressing data, as taught by Bakke et al., in order to allow more data to be stored in the same storage space.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gibbons et al. (U.S. Patent No. 9,418,699) in view of Bakke et al. (U.S. Patent No. 5,537,658) as applied to claim 1 above, and further in view of Cohen (Pub. No. US 2014/0281155).

Claim 4 (as applied to claim 1 above):
Gibbons et al. disclose wherein the controller is configured to: 
sequentially write the compressed first data [figs. 1-2; column 2, line 50 – column 3, line 38 – Data is sequentially stored. (“SWPs 16 can indicate locations for performing a next write in sequentially written zones on a disk of DSD 106 (e.g., disk 150 shown in FIG. 2).”)];
However, Gibbons et al. and Bakke et al. do not specifically disclose:
wherein the controller is configured to transfer, to the host, information about a magnitude of the compressed first data in response to sequentially writing the compressed first data.
In the same field of endeavor, Cohen discloses:
wherein the controller is configured to transfer, to the host, information about a magnitude of the compressed first data in response to sequentially writing the compressed first data [par. 0039 – “The storage module 516, in this regard, may return a compression ratio of the written data along with write response/signature such that the host system 502 may determine whether the compressed data is sufficiently unique.”].
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined teachings of Gibbons et al. and Bakke et al. to include reporting the compression ratio to the host, as taught by Cohen, in order to provide effective deduplication.

Allowable Subject Matter
Claims 5-7, 10-12, 19, and 20 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Reginald G Bragdon can be reached on (571) 272-4204. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LARRY T. MACKALL
Primary Examiner
Art Unit 2131



6 November 2021